MEMORANDUM **
Curtis Dale Yarbrough appeals from the sentence imposed following his guilty-plea conviction for conspiracy to transport illegal aliens and transportation of illegal aliens, in violation of 8 U.S.C. § lS24(a)(l)(A)(ii), (a)(l)(B)(i), and (a)(l)(B)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Yarbrough contends that the district court erred by applying a six-level sentencing enhancement pursuant to § 2Ll.l(b)(2)(B), based on the 28 aliens he actually transported, instead of a three-level enhancement pursuant to § 2Ll.l(b)(2)(A), based on the 17 aliens he believed he was transporting. We conclude that the district court did not err by enhancing the Yarbrough’s sentence based on the number of aliens actually transported. See U.S.S.G. § 2Ll.l(b)(2); United States v. Herrera-Rojas, 243 F.3d 1139, 1144 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.